Citation Nr: 1740689	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected PTSD.


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) in December 1978, June and July 1980, May and June 1981, May and June 1982, and June 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board granted service connection for an acquired psychiatric disorder and remanded the claims remaining on appeal for additional development in March 2016.  Thereafter, the Board again remanded the claims on appeal for additional development in September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The Appellant's bilateral ankle disorder is not is attributable to an injury experienced during a period of ACDUTRA or inactive duty training (INACDUTRA).

2.  Resolving all doubt in the Appellant's favor, the evidence of record shows that her migraine headaches are related to service.

3.  It is reasonably shown that the Appellant's service-connected disabilities preclude her from securing or following a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disorder have not been not met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 
38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Facts and Analysis

A.  Bilateral Ankle Disorder

The Appellant reported on her August 2012 Application for Compensation that she injured her bilateral ankles while running during ACDUTRA in August 1980 and that this injury required four days of bed rest and medication to treat swelling and pain.  She further reported that she has continued to experience pain in her ankles since that time.  Then, in a January 2013 statement, she reported injuring her bilateral ankles during ACDUTRA in 1979 and experiencing constant pain ever since the injury.  Thereafter, in her August 2015 substantive appeal, she reported injuring her bilateral ankles during basic training in "1978 - 1983".

The Appellant's service treatment records (STRs) reflect that, during reserve training in December 1978, she sought treatment for swollen ankles that she reported experiencing for one week.  However, there are no subsequent STRs in regard to either of her ankles.  During a May 1983 examination, she reported having normal feet and lower extremities.  In addition, she reported a history of experiencing sinusitis, hay fever, a head injury, and intestinal trouble, but did not report any history of experiencing ankle problems.

The Appellant's post-service medical records do not contain any reports of ankle symptoms until April 2016.  The Appellant was treated by VA for right ankle pain at that time.  The Appellant also reported experiencing occasional left ankle pain.  A few days later, the Appellant was prescribed an ankle brace to treat her condition.  

VA afforded the Appellant an examination in regard to this claim in November 2016.  The examiner found that the Appellant had tendonitis in both her right and left ankles.  However, the examiner also stated that the Appellant did not report right or left ankle pain upon separation from service.  In addition, the examiner stated that there is no evidence of persistent treatment for ankle pain following the 1978 bilateral ankle injury until several decades later.  The examiner concluded it was less likely than not that the Appellant's current bilateral ankle disorder was incurred in or caused by service based on lack of ongoing treatment for a chronic right and/or left ankle disorder.

The Board finds that the November 2016 examiner's opinion is clear and unequivocal and is based on the relevant information, including the Appellant's STRs and post-service treatment records.  Moreover, the examiner's explanation is logical and follows from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, her conclusion that the Appellant's bilateral ankle disorder is less likely than not caused by, or incurred in, service is highly persuasive and probative evidence.
  
While the Appellant believes that her bilateral ankle disorder is related to her service, this is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Appellant's in-service symptoms, her post-service symptomatology, and the medical significance of these factors in the context of her current bilateral ankle disorder.  These medical questions cannot be considered within the competence of a non-expert lay witness. 

Thus, the Appellant, as a lay person, has not established the competence needed to rebut the expert medical opinion.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, her opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between her bilateral ankle disorder and service.  See Fountain, 27 Vet. App. at 274-75.

In addition, although the Appellant is competent to report experiencing relevant symptoms following her bilateral ankle injury in 1978, the Board finds that she is simply not a reliable historian as to this aspect of her claims.  In this regard, the Board finds the contents of her contemporaneous STRs and post-service treatment records, and the absence of supporting evidence therein, to be more probative than the statements of the Appellant made decades later.  

In sum, the Board finds that the most probative evidence of record indicates the Appellant's current bilateral ankle disorder is not related to the bilateral ankle injury she experienced during ACDUTRA.  Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for a bilateral ankle disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Migraine Headaches

The Appellant seeks service connection for migraine headaches.  In this regard, she reported on her August 2012 Application for Compensation developing migraine headaches during ACDUTRA due to extensive heat and "Gas Training."  The Appellant further reported that she has continued to experience migraine headaches ever since their initial onset during ACDUTRA.  Thereafter, the Appellant reported on her August 2015 substantive appeal that she experiences migraine headaches due to her service-connected PTSD.  

Pursuant to the Board's September 2016 remand, VA afforded the Appellant an examination in regard to this claim in November 2016.  The examiner reported a diagnosis of migraine headaches.  The examiner noted that the Appellant denied experiencing frequent or severe headaches on her May 1983 report of medical history.  The examiner concluded that the Appellant's migraine headaches are less likely than not incurred in or caused by her service because she did not report experiencing a headache during service and denied a history of frequent or severe headaches during her separation examination.  

However, the Board finds that all three elements of service connection are established by the competent and credible lay and medical evidence of record.  The Appellant reported that she began experiencing migraine headaches while serving on ACDUTRA.  The Appellant is competent to report her migraine headache symptoms and when they began.  The Board finds these reports credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the November 2016 VA examiner provided a current diagnosis of migraine headaches.  

Although the Appellant's STRs do not reflect treatment for headaches, the Appellant has provided competent and credible testimony that the onset of her chronic migraine headaches occurred during a period of ACDUTRA.  She has also provided competent and credible evidence that these symptoms have continued since service.  Thus, the Board finds that, resolving all doubt in the Appellant's favor, service connection for migraine headaches is warranted.

II.  TDIU

Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to an appellant's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the appellant is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual appellant's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether an appellant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Facts and Analysis

As the Appellant has been service-connected for PTSD with a 70 percent disability rating, she meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

The Appellant's military personnel records reflect that she has a high school diploma and attended college for one year.  These also reflect that she has worked in clerical positions while on ACDUTRA and with state employers in the 1970's and 1980's.  The Appellant reported in an October 2014 statement that she has no income and cannot hold a full time job due to severe anxiety, depression, and compulsive behavior she experiences due to her PTSD.  In addition, the Appellant's former husband submitted a statement in December 2014 in which he reported that the Appellant cannot work fulltime due to anxiety, depression, and mood swings.

The Appellant was examined by VA in regard to the severity of her PTSD in July 2016.  During this examination, the Appellant reported that her PTSD prevents her from working with other people and causes her to avoid men, crowds, and being in close proximity with others.  She also reported experiencing severe anxiety attacks at least three times per week and having suicidal thoughts.  The examiner reported that the Appellant experiences anxiety, depressed mood, suspiciousness, frequent panic attacks, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

Thereafter, VA afforded the Appellant an examination in regard to her migraine headaches in November 2016.  The examiner found that the Appellant experiences frequent prostrating attacks of migraine headache pain with symptoms including pulsating or throbbing head pain, nausea, and sensitivity to light, sound, and sensory changes.
In this case, the Board finds that these service connected disabilities prevent the Appellant from securing and following substantially gainful employment.  The Appellant's education and work history suggest that she is qualified to work in an office setting performing clerical work.  However, the symptoms presented by her PTSD render her unable to interact with co-workers and supervisors as required to function successfully in an office setting.  Furthermore, the Appellant's recurrent migraine headaches make it difficult for her to attend work consistently in order to maintain employment.

As a result of the foregoing, and resolving any doubt in the Appellant's favor, the Board finds that the Appellant's service connected disabilities prevent her from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.


ORDER

Service connection for a bilateral ankle disorder is denied.

Service connection for migraine headaches is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


